                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0232-JCC
10                             Plaintiff,                   ORDER
11          v.

12   CHARLES CROTEAU,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to maintain under
16   seal his sentencing memorandum and certain exhibits to the memorandum (Dkt. No. 152).
17   Having thoroughly considered Defendant’s briefing and the relevant record, the Court hereby
18   GRANTS the motion for the reasons explained herein.
19          Defendant’s sentencing memorandum and exhibits 1 and 2 to the memorandum contain
20   sensitive personal information that cannot be redacted. (See Dkt. Nos. 153, 153-1, 153-2.) “There
21   is a strong presumption of public access to the court’s files.” W.D. Wash. Local Civ. R. 5(g). To
22   overcome that presumption, a party must show “good cause” for sealing a document attached to
23   a non-dispositive motion and “compelling reasons” to seal a document attached to a dispositive
24   motion. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178-81 (9th Cir. 2006).
25   The Court need not decide whether Defendant’s sentencing memorandum is a dispositive motion
26   because the Court FINDS that Defendant has a compelling interest in maintaining this


     ORDER
     CR19-0232-JCC
     PAGE - 1
 1   information under seal and that interest outweighs the public’s interest in its disclosure. See

 2   Karpenski v. Am. Gen. Life Cos., LLC, 2013 WL 5588312, slip. op. at 1 (W.D. Wash. 2013).

 3          For the foregoing reasons, the Court GRANTS the motion (Dkt. No. 152) and DIRECTS

 4   the Clerk to maintain Docket Numbers 153, 153-1, and 153-2 under seal. The Court further

 5   DIRECTS the Clerk to unseal Docket Number 153-3.

 6          DATED this 6th day of July 2021.




                                                           A
 7

 8
 9
                                                           John C. Coughenour
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
